Name: COMMISSION REGULATION (EC) No 2659/95 of 15 November 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  plant product
 Date Published: nan

 No L 273/40 fENl 16. 11 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 2659/95 of 15 November 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between die European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia November 1995 for malt from Slovakia relate to 2 348 tonnes and the maximum quantity which may be imported is 974 tonnes at a duty reduced by 80 % ; whereas the corresponding percentage reductions for import licence applications submitted on 13 November 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic f), as last amended by Regulation (EC) No 2416/95 (4), specifies the quantities of barley and common wheat originating in the Czech Republic, Slovakia and the Republic of Hungary which enjoy preferential access under the Interim Agree ­ ment concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for licences submitted on 13 HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for the 'Slovak Republic' quota provided for in Regulation (EC) No 121 /94 at a duty reduced by 80 % for malt falling within CN code 1107 10 99 submitted on 13 November 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,414821 . Article 2 This Regulation shall enter into force on 16 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7 . 1995, p. 1 . (3) OJ No L 21 , 26. 1 . 1994, p. 3. (&lt;) OJ No L 248 , 14. 10 . 1995, p. 28